Citation Nr: 9933128	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  That duty included service in the Republic 
of Vietnam, where his awards and decorations included the 
Combat Infantryman Badge.  In 1972 and 1973, he also had 
service in the Army National Guard.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 1998 and 
February 1999 which were rendered by the VA RO&IC in St. 
Paul, Minnesota. 

In January 1972, the RO&IC denied entitlement to service 
connection for a depressive neurosis in a schizoid 
personality.  The veteran was notified of that decision, 
as well as his appellate rights; however, he did not 
submit a Notice of Disagreement (NOD) to initiate the 
appellate process.  Accordingly, that decision became 
final.  38 U.S.C.A. § 4005 (1971); 38 C.F.R. § 19.192 
(1971) (now 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1999)).  The veteran now claims entitlement to 
service connection for PTSD.  Inasmuch as PTSD is a 
distinct disability from depressive neurosis, the Board 
will review the claim on a de novo basis.

In the February 1999 decision, the RO denied the 
veteran's claim of entitlement to service connection for 
low back disability, including degenerative disc disease.  
The following month, the veteran's representative 
submitted a statement (VA Form 646) which was construed 
as a Notice of Disagreement (NOD) with that decision.  
Subsequently, the veteran was issued a Statement of the 
Case (SOC).

In June 1999, the veteran had a hearing before the 
undersigned.  In part, he testified that his testimony 
was to serve as a substantive appeal for his claim of 
entitlement to service connection for low back 
disability.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20. 202 (1999).  Accordingly, that issue is 
before the Board and will be considered below.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the increased rating appeal has been 
obtained by the RO.

2.  The claim of entitlement to service connection for 
low back disability is not plausible.

3.  The claim of entitlement to service connection for 
PTSD is not plausible.

4.  The veteran has Level III auditory acuity in his left 
ear and Level I auditory acuity in his right ear.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85 - 4.87, Diagnostic Code 6100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Service Connection Claims

The veteran seeks service connection for low back 
disability and for PTSD.  Service connection connotes 
many factors, but basically, it means that the facts, 
shown by the evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  

The threshold question is whether the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, 
that is, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a claim is not well grounded, VA has no 
duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 
Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions. LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


a.  The Low Back

For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran's service medical records are completely 
negative for any evidence of back disability.  Indeed, 
during his service separation examination, he responded 
in the negative when asked if he then had, or had ever 
had, recurrent back pain.  During the actual physical 
examination, his spine was reportedly normal.

At his hearing in June 1999, the veteran testified that 
he had injured his back in Vietnam after he jumped from a 
helicopter.  Although there is no record of it in his 
service medical records, such an injury is consistent 
with the circumstances, conditions, and hardships of his 
service as a combat infantryman.  Accordingly, the Board 
will concede that the veteran did sustain such an injury.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  That concession notwithstanding, the veteran 
must still submit evidence of current disability and a 
causal nexus between that disability and the injury in 
service, i.e. the remaining elements of a well grounded 
claim.  Arms v. West, 12 Vet. App. 188, 194 - 195 (1999).

The initial complaints of chronic low back pain were not 
clinically recorded until the late 1980's, many years 
after the veteran's discharge from service.  Such 
problems were variously reported as the result of 
weightlifting and snow shoveling (1987), and of an on-
the-job injury in which he was lifting a washer dryer 
(1989).  Although more recent records show degenerative 
disc disease and arthritis in the veteran's lumbar spine 
(1993), there is no medical evidence that such 
disabilities are in any way related to service.  The only 
reports of such a relationship are offered by the 
veteran; however, as noted above, he is not qualified to 
render opinions which require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
It follows, then, that there is no plausible basis for 
direct or presumptive service connection.  Accordingly, 
that portion of the appeal is not well grounded.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the 
Court has held that VA may, nonetheless, have a duty to 
inform the veteran of the evidence necessary to render 
the claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this case, however, VA has already 
provided such information in an evidence request to the 
veteran and in a SOC and a Supplemental Statement of the 
Case (SSOC).  During his hearing, the undersigned also 
informed the veteran that he could submit additional 
evidence relevant to his claim, including reports of 
chiropractic treatment following his on-the-job back 
injury in the 1980's.  To date, no additional evidence 
has been received by VA.  Consequently, the Board is of 
the opinion that there is no need to further inform the 
veteran of the evidence necessary to render the claim 
well grounded.

b.  PTSD

Service connection for PTSD requires medical evidence of 
a diagnosis; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32807 - 32808 
(1999)(codified at 38 C.F.R. 3.304(f) (1999)). 

The evidence shows that the veteran was a combat 
infantryman and that he was hospitalized by VA in the 
early 1970's for psychiatric complaints related to his 
service in Vietnam, when the diagnosis was schizoid 
personality.  

In April 1998, the veteran underwent VA psychiatric and 
psychologic evaluations specifically to determine whether 
the or not he had PTSD.  Such evaluations consisted of 
reviews of the veteran's claims file, mental health 

status examinations, and several psychological tests, 
including at least two designed to specifically to 
ascertain whether or not PTSD was present.  Not only was 
there no diagnosis of PTSD, there was no diagnosis of any 
type of psychiatric disability.  Although the veteran has 
testified that those examinations were inadequate to 
properly evaluate his psychiatric complaints, he has not 
presented any competent evidence to support that 
testimony.  As a layman, he is not qualified to render 
opinions which require medical expertise.  Espiritu.  

Absent a valid diagnosis of PTSD, the veteran cannot meet 
one of the requirements for a well-grounded claim.  
Accordingly, there is no basis for further development, 
and the claim must be denied.  In arriving at this 
decision, the Board does not reach any questions 
regarding the presence of a stressor in service.  Should 
the veteran receive a valid diagnosis of PTSD in the 
future, he is free to request that his claim be reopened.  

As above, the Board is of the opinion that the veteran 
has been informed of the evidence necessary to render his 
claim well grounded.  Such information has been provided 
in an evidence request from VA and in the SOC and SSOC.

II.  The Increased Rating Claim

Unlike the foregoing, the Board finds that the veteran's 
claim of entitlement to an increased rating for bilateral 
defective hearing is plausible and thus well grounded 
within the meaning of 38 U.S.A. § 5107(a); see Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.  In this regard, where (as here) entitlement 
to compensation has already been established and an 
increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Although the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55 (1994). 

Disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)  For 
VA purposes, the severity of hearing loss disability is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 
hertz) with the criteria set forth in 38 C.F.R. § 4.87, 
Diagnostic Codes 6100 through 6110.  Those codes 
establish eleven levels of auditory acuity, from Level I 
for mild hearing loss through Level XI for profound 
deafness.  A level of auditory acuity is determined for 
each ear, and then those levels are combined to give an 
overall level of hearing impairment.  38 C.F.R. § 4.85.  

The evidence shows that in April 1998, the veteran 
underwent a VA Ear, Nose, and Throat examination to 
evaluate his hearing ability.  (There is no evidence on 
file which shows that he had been treated or examined for 
hearing loss disability since January 1975.)  Audiometric 
testing revealed the following pure tone thresholds, in 
decibels,:




HERTZ




1000
2000
3000
4000
RIGHT

5
0
5
45
LEFT

55
65
75
105

The average pure tone threshold in the right ear was 14 
decibels, while the average pure tone threshold in the 
left ear was 75 decibels.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear 
and of 86 percent in the left ear.

The foregoing audiologic test results translate to Level 
I hearing acuity in the right ear and to Level III 
hearing acuity in the left ear.  Such findings are 
commensurate with a noncompensable evaluation under 38 
C.F.R. § 4.87, Diagnostic Code 6100.  Accordingly, there 
is no schedular basis for a compensable rating.

While the veteran has testified that his hearing problems 
have forced him to change jobs and have caused an 
associated loss of income, he has not provided any 
evidence or identified any outstanding evidence which 
could support that testimony.  Notably, there is no 
documentation of work missed by the veteran or of 
termination from employment, mutual or otherwise, because 
of his defective hearing.  Moreover, there is no evidence 
that he has required frequent hospitalization for that 
disability.  In essence, the record shows that the 
manifestations of that disability are those contemplated 
by the noncompensable evaluation which is based on the 
average impairment in earning capacity.  38 C.F.R. § 4.1.  
Accordingly, the Board finds no reason for referral of 
this case to the Director of VA Compensation and Pension 
purposes for a rating outside the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (1999).  


ORDER

Entitlement to service connection for low back disability 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.



		
	U. R. POWELL	
	Member, Board of Veterans' Appeals







